Per Curiam:
Under the Compensation Law the next of kin, the children, being entitled each to fifteen per cent of sixty-six and two-thirds per cent of the average weekly wage of the deceased, have been more than provided for by the recovery in the third party action. Such recovery inures to the benefit of the employer. There remains then for the father and mother, under the law, but twenty-one and two-thirds per cent of the average weekly wages of the deceased to divide. One-half to each of the parents would amount to ten and five-sixths per cent. The award is modified accordingly and remitted to the State Industrial Board to compute the amount due the claimants and enter and enforce the award. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur. Award modified in accordance with opimon, and as so modified affirmed, with costs to the State Industrial Board, and matter remitted to said Board to compute the amount due the claimants, and enter and enforce the award.